Cochran, J.,
delivered the opinion of this Court.
This suit was brought by the appellee to recover a balance 'due for goods sold to the appellant at Frankfort on the Main. The debt stated in the bill of particulars to be 26,811.44 florins is admitted, and it appears that this sum, by an agreement between the parties, was to be paid to the appellee in florins, at Frankfort, the place of his residence.
All the important questions presented by the exceptions relate to the rule for ascertaining the amount recoverable in the money or currency of this country, in satisfaction of the debt payable at Frankfort, and for the purpose of disposing of them as a whole, without regard to their order, we propose to consider and determino the general character and operation of the rule for ascertaining the extent of the ■creditor’s remedy in that class of cases.
This subject has been discussed in America as well as in' the English Courts, and the same doctrines, as we think, have been finally settled in both. In Cash vs. Kennion, 11 Ves., 314, where a debt contracted in Jamaica was made payable in London, Lord Eldon held that the debtor was bound to pay the expense of remitting the money; “that if a debtor agrees to pay £100 in London on a given day, he ought to have that sum there on that day. If he fails in that contract, wherever the creditor sues him, the law of that country ought to give him just as much as he would have had if the contract had been executed.”
This rule was adopted in Delegal vs. Naylor, 20 Eng. C. L. Rep., 199, and also in Scott vs. Bevan, 22 Eng. C. L. Rep. 28. The best considered of the American cases are in strict accordance with these authorities. Story, J., in Grant vs. Healy, 3 Sum., 523, said, “that whenever a debt made payable in one country is sued for in another country, the -creditor is entitled to receive the full sum necessary to replace the money in the country where it ought to have been paid, with interest for the delay, for then, and then. *20only, is he fully indemnified for the violation of the con-» tract. In every such case the plaintiff is, therefore, entitled to have the debt due to him first ascertained at the par of exchange between the two countries, and then to have the rate of exchange between those countries added to or subtracted from the amount, as the case may require,, in order to replace the money in the country where it ought to be paid.’* This doctrine he propounds as one founded on principles of reciprocal justice. In the case of Lee vs. Wilcocks, 5 Serg. & Rawle, 48, the Court declares the settled rule to be, “where foreign money is the object of the suit, to fix the value according to the rate of exchange at the time of trial;” and the same rule was applied in Smith vs. Shaw, 2 Wash., 167.
The New York and Massachusetts cases, referred to by the appellant in support of a computation based upon the par of exchange, were reviewed in Grant & Healy, and were rejected as authorities on that point-. The best considered cases bearing on this question are collated in 3 Kent’s Com., 311, note, and in 2 Par. Notes & Bills, 370, and the rule deduced from them is, that a creditor suing here for an amount payable to him in a foreign country, in the currency of that country, is entitled to recover an amount sufficient to produce the sum of the debt where it was made payable; or, in other words, an amount equal to what he must pay to remit the debt to the'place where it was payable. It will also be seen from the authorities referred to, that the amount recoverable should be computed according to the rate of exchange at the time of the trial or judgment. .This principle in both particulars must, in our opinion, be applied to the present case, and we hold, accordingly, that the appellant was entitled to a judgment for an amount which, at the time of' trial, would have enabled him to realize the amount of his debt in florins, at Frankfort.
Assuming this standard or measure of his claim in the money -or currency of this country to be the true one, we *21tío not find that it is in any way affected hy the 1st sec. of Art. 32 of the Code, recognizing the coinage of the United States as the currency of this State, or hy the 3rd sec. of the same Art., requiring all judgments to he entered in dollars and cents. The appellant was entitled to a judgment for an amount that would pay his debt at Erankfort, and in that particular the judgment recovered appears to have been entered in conformity with the requirements of the Code. Both of these provisions were taken from the Act of 1812, ch. 135, and the Court was not at liberty to disregard them and enter the judgment for money in other denominations than those prescribed.
The suggestion of the appellant that this is a foreign debt, and that the judgment recovered upon it shall partake of the original character of the debt and be payable only in gold or silver coin, is not consistent with the facts in the case, nor with the principles upon which we have said the judgment was recoverable. It proceeds on the theory that the recovery here of a judgment on a foreign debt, as distinguished from a debt originated and made payable in this country, does not bring the debt so recovered within the legal operation and effect of the Acts of Congress authorizing the issue of notes of the United States as lawful money, and making them a legal tender for. all debts within the United States, except for duties on imports and interest on the public debt. According to the ordinary rules of legal reasoning, the specific character of a foreign debt, as such, is lost hy the recovery of a judgment upon it here. In such a case the debt merges in the judgment, which presumptively ascertains the liability of the debtor according to the law of the contract, and hy the recovery ■of the judgment it becomes a domestic debt of record, in all respects subject to the law of the forum.
The consistency of these Congressional Acts with the Constitution of the United States was conceded hy the ■counsel of the respective parties, and assuming them to be *22■free from objections on that ground, as under the circuar» stances we are required to do, it follows that the appellant was at liberty to satisfy any judgment obtained against himself, by payment made in the currency authorized by those Acts. Treating the judgment, therefore, as one that the appellee could not compel the appellant to pay in coin, and as one that the appellant could satisfy‘in currency, it is evident, in view of the principles upon which we have •said that the judgment was recoverable, that it should have been entered for an amount which, subject to the appellant’s privilege of paying in currency, would then have been sufficient to enable the appellee to realize his •debt in florins at Frankfort. By no other method known to our practice could the full recoverable amount of his «Mm have been ascertained and adjudged to him ; he was therefore at liberty to show, by competent evidence, the ruling rate at which exchange in the paper currency of the United States could then be effected. The suggestion that the judgment is erroneous because it is entered.for a larger ■amount than was claimed in the declaration, cannot affect the disposition of the case on this appeal. Under sec. 39, Art. 29, of the Code, this Court has mo power to reverse a judgment upon that ground. It is there expressly declared, that “no judgment shall be reversed in the Court of Appeals because the verdict was rendered for a larger sum than the •amount laid in the declaration.”
(Decided November 1st, 1866.)
It will be seen from this expression of our views on the whole case, that none of the exceptions taken by the appel» lant to the rulings of the Court below can be sustained.

Judgment affirmed*